Citation Nr: 1507890	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a low back disability.

3. Entitlement to an initial disability rating in excess of 30 percent for service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1989 to September 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2011 rating decisions from the Louisville, Kentucky Department of Veterans Affairs Regional Office (RO).  In December 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is associated with the record.  

The issues of entitlement to service connection for a low back disability and entitlement to an initial disability rating in excess of 30 percent for dysthymic disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was caused by his active service, to include noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran asserts that his acoustic trauma was caused by working as a tanker and serving in Southwest Asia during the first Gulf War.  

The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

The Board notes that the Veteran's service personnel records are not available for review.  However, the Veteran's service separation form notes that his occupational specialty throughout the entirety of his active service was "armor crewman" and it shows that he had one year and 5 months of Foreign Service and received the Southwest Asia Service Medal.  Further, a review of the Veteran's service medical records shows that he was enrolled in a hearing conservation program and was noted to have regular exposure to hazardous levels of noise.  Based on that evidence and the Veteran's own reports of the circumstances of his active service, which the Board finds credible, the Board concedes the Veteran's exposure to acoustic trauma while on active service.  

At a September 2010 VA examination it was noted that there was no current complaint of tinnitus; however, at a March 2011 VA examination, the Veteran reported that his tinnitus began in March 1991 when he was serving in Iraq and was exposed to tanks, guns, rocket explosions, aircraft bombers, and other artillery.  The March 2011 examiner did not provide an etiological opinion with regard to the Veteran's tinnitus, but simply noted that it was unclear why tinnitus was denied on the September 2010 examination if the initial onset was March 1991. 

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to attribute significant weight to the September 2010 VA examination report.  In this regard, the Board notes that at the time of the September 2010 VA examination, the Veteran had not claimed entitlement to service connection for tinnitus and there is no indication he either knew what tinnitus was at that time or that the September 2010 VA examiner explained the symptoms of tinnitus before asking if the Veteran suffered from such disability.  Therefore, the Board finds the Veteran's reports made during the March 2011 VA examination, which are consistent with his reports made during his December 2014 hearing, are more probative and persuasive evidence in this matter. 

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify when his tinnitus first manifested and his statements have been found credible. 

In sum, the Board has conceded acoustic trauma during active service.  In addition, the Veteran has competently reported that he first experienced tinnitus while on active service and that he has continued to experience tinnitus since that time and those statements have been found credible by the Board.  While there is no medical opinion of record indicating that the Veteran's currently diagnosed tinnitus are related to his noise exposure in active service, he has credibly reported tinnitus during service.  He has also credibly asserted a continuity of symptomatology since service.  Furthermore, he is currently diagnosed with tinnitus.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus was incurred in service and that service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal can be decided.  Specifically, the Board notes that in February 2015, a new VA Gulf War general medical examination was ordered in relation to pending claims not currently before the Board.  Due to the nature of a Gulf War general medical examination, the Board expects that the pending examination report will contain additional medical evidence possibly relevant to the Veteran's claim of service connection for a low back disability and his claim for an initial disability rating in excess of 30 percent for his service-connected dysthymic disorder.  As such, the Board is unable to adjudicate these claims until the pending examination is conducted and the report of such examination is associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain all records in connection with the VA Gulf War general medical examination conducted in February 2015 and associate the examination report and records with the Veteran's claims folder.

2.  Conduct any other development deemed warranted based on the outcome of the VA Gulf War general medical examination.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


